Shepley, C. J.
— It is admitted, that an infant may transfer a promissory note payable to himself by indorsement. It is denied, that he can confer upon another the power to do it for him, the reason is, that an indorsement by an infant is voidable; while his act conferring power upon another to do it for him is void.
If the act of transfer in this case be voidable only, it is to be regarded as valid until avoided; and it can be avoided only by the infant or his heir or personal representative. If the power to indorse by another was void, it could not be ratified, and the plaintiff could acquire no legal interest in the note; and the approval of the guardian since the commencement of the suit cannot aid him.
In the case of Whitney v. Dutch, 14 Mass. 457, the right of an infant to empower another, otherwise than by an instrument under seal, to do an act for him, which he might lawfully perform himself, was fully considered. It was admitted, if the Court were confined to the letter of the *452.authorities, it must conclude, that the act could not be performed by delegated power.
Considering, that the object of the law was to protect infants from injury, and that this would be fully effected by regarding contracts so entered into as voidable and not void, the Court came to the conclusion, that there could be no difference, upon principle, between the ratification of a contract made by an infant anemone made through the intervention of another person acting under parol authority from him.^i
Changes in the law respecting negotiable paper are undesirable, and should not be made without strong reasons for them. The decision in that State was made, and the rule of law established, while this State composed a part of it. It should not, after it has been so long received as the law, be abrogated merely because other highly respectable Courts have come to a different conclusion, especially when it is not perceived, that it has been, or is likely to bo productive of any injustice or mischief. Exceptions overruled.
Tenney, Appleton and Rice, J. J., concurred.